6:19-cv-01567-TMC       Date Filed 10/05/20        Entry Number 107-3   Page 1 of 3




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH CAROLINA
                           GREENVILLE DIVISION


EDEN ROGERS and

BRANDY WELCH,

                                        Plaintiffs,

                    -against-

UNITED STATES DEPARTMENT OF HEALTH
AND HUMAN SERVICES;

ALEX AZAR, in his official capacity as Secretary
of the UNITED STATES DEPARTMENT OF                         Case No. 6:19-cv-1567-TMC
HEALTH AND HUMAN SERVICES;

ADMINISTRATION FOR CHILDREN AND
FAMILIES;                                                 DECLARATION OF PETER T.
                                                           BARBUR IN SUPPORT OF
LYNN JOHNSON, in her official capacity as                  PLAINTIFFS’ MOTION TO
Assistant Secretary of the ADMINISTRATION                   COMPEL DISCOVERY
FOR CHILDREN AND FAMILIES;

SCOTT LEKAN, in his official capacity as
Principal Deputy Assistant Secretary of the
ADMINISTRATION FOR CHILDREN AND
FAMILIES;

HENRY MCMASTER, in his official capacity as
Governor of the STATE OF SOUTH CAROLINA;
and

MICHAEL LEACH, in his official capacity as State
Director of the SOUTH CAROLINA
DEPARTMENT OF SOCIAL SERVICES,

                                      Defendants.
6:19-cv-01567-TMC         Date Filed 10/05/20      Entry Number 107-3         Page 2 of 3




                      DECLARATION OF PETER T. BARBUR

              I, PETER T. BARBUR, declare as follows:

              I am a Partner of the law firm Cravath, Swaine & Moore LLP and am

admitted pro hac vice as counsel to Plaintiffs Eden Rogers and Brandy Welch in the

above-captioned action.

              I submit this declaration in support of Plaintiffs’ Motion to Compel

Discovery dated October 5, 2020.

1.     Attached hereto as Exhibit 1 is a true and correct copy of Plaintiffs’ First Set of

       Requests for Production to Defendant Henry McMaster, dated June 4, 2020.


2.     Attached hereto as Exhibit 2 is a true and correct copy of Plaintiffs’ First Set of

       Requests for Production to Defendant Michael Leach, dated June 4, 2020.


3.     Attached hereto as Exhibit 3 is a true and correct copy of emails between Peter

       Barbur and Miles Coleman, et al., dated July 1-2, 2020 and July 15-16, 2020.


4.     Attached hereto as Exhibit 4 is a true and correct copy of Defendant Henry

       McMaster’s Objections and Responses to the Plaintiffs’ First Set of Requests for

       the Production of Documents, dated August 4, 2020.


5.     Attached hereto as Exhibit 5 is a true and correct copy of Defendant Michael

       Leach’s Responses and Objections to Plaintiffs’ First Set of Requests for the

       Production of Documents, dated August 4, 2020.


6.     Attached hereto as Exhibit 6 is a true and correct copy of emails between

       Rebecca Schindel and Miles Coleman, et al., dated August 24-26, 2020.


                                             1
6:19-cv-01567-TMC         Date Filed 10/05/20      Entry Number 107-3         Page 3 of 3




7.     Attached hereto as Exhibit 7 is a true and correct copy of a letter from Peter T.

       Barbur to Miles Coleman, et al., dated September 16, 2020.


8.     Attached hereto as Exhibit 8 is a true and correct copy of a letter from Miles

       Coleman to Peter T. Barbur, et al., dated September 22, 2020.


9.     Attached hereto as Exhibit 9 is a true and correct copy of a letter from Kenneth P.

       Woodington to Peter T. Barbur, et al., dated September 22, 2020.


              I declare under penalty of perjury that the foregoing is true and correct.



Executed on October 5, 2020.



                                                     ________________________

                                                            Peter T. Barbur




                                            2
